Citation Nr: 0603732	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-34 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins. 

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1943 to January 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Los Angeles RO.  The veteran 
requested a Travel Board hearing; he withdrew the request in 
April 2004.  In August 2004, the Board granted the veteran's 
motion to advance these matters on the Board's docket due to 
his advanced age.   In September 2004, the case was remanded 
for additional evidentiary development and notice.


FINDINGS OF FACT

1.  An unappealed June 1961 rating decision denied service 
connection for varicose veins based on findings that such 
disability was not diagnosed in service, or shown prior to 
June 1952.  

2.  An unappealed February 1962 rating decision considered an 
additional lay statement submitted by the veteran, and 
confirmed the previous denial.

3.  Evidence received since the February 1962 rating decision 
does not tend to relate the veteran's varicose veins to 
service; does not bear directly and substantially upon the 
matter of service connection for varicose veins; and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's coronary artery disease was not manifested 
in service or until more than 40 years postservice, and is 
not shown to be related to service; his varicose veins are 
not service connected.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1962 rating decision 
denial of service connection for varicose veins is not new 
and material, and such claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (effective for claims to reopen filed prior to 
August 29, 2001).

2.  The claim seeking service connection for coronary artery 
disease as secondary to varicose veins is legally 
insufficient, and service connection for coronary artery 
disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.307, 
3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Board finds that VA's notification requirements are met.  
The veteran was provided VCAA notice in May 2001, October 
2003, September 2004, March 2005, and June 2005 
correspondence from the RO, and in a September 2005 statement 
of the case (SOC).  Although he was provided full 
notice/information subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified of everything required, has had ample 
opportunity to respond and supplement the record, and ample 
opportunity to participate in the adjudicatory process.

Regarding content of notice, the April 2005 decision, the 
SOC, and SSOC informed the veteran of what the evidence 
showed and why the claims were denied.  He was advised (by 
the May 2001, October 2003, September 2004, March 2005, and 
June 2005 correspondence and the September 2003 SOC) that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to identify the custodian of any 
records. The April 2002 decision, September 2003 SOC, and May 
2001 correspondence expressly defined "new and material 
evidence," and correspondence in May 2001, October 2003, 
September 2004, March 2005, and June 2005 advised the veteran 
of what information or evidence VA needed from him.  
Furthermore, these communications advised the veteran of what 
the evidence must show to establish service connection,  and 
asked him to submit, or provide releases for VA to obtain, 
any pertinent records.  He was expressly asked to let VA know 
"[i]f there is any other evidence or information that you 
think will support your claim," and to send to VA any 
evidence or information in his possession that pertains to 
his claims. (September 2004 and March 2005 correspondence). 
Everything submitted to date has been accepted for the record 
and considered. 

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  In 
September 2004 for additional development and for notice of 
the VCAA.  The development has been completed and the 
additional evidence was considered by the RO.  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.  
Mayfield, supra; Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


II. Varicose Veins/New and material evidence

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a)(effective for claims to reopen filed prior 
to August 29, 2001).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001.  Here, the petition to reopen was 
filed in March 2001, so the new definition does not apply.]

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

An unappealed rating decision in June 1961, and a confirming 
rating decision in February 1962, denied the veteran's claim 
seeking service connection for service connection for 
varicose veins based on findings that such disability was not 
diagnosed in service, and was not manifested prior to June 
1952 (in essence, that the varicose veins were not shown to 
be related to the veteran's service).  Those decisions are 
final based on the evidence then of record.  

The evidence of record in February 1962 included the 
veteran's service medical records which contained no mention 
of varicose veins, and showed that on separation from service 
the veteran's lower extremities and cardiovascular system 
were normal.  A VA record of hospitalization shows that the 
veteran was admitted in June 1952 for nonservice-connected 
care, and underwent surgery for varicose veins.  The report 
contains no comment regarding the etiology of the varicose 
veins.  A February 1961 VA outpatient treatment record shows 
that the veteran was seen for treatment of varicose veins.  
In an October 1961 statement, HB, a former shipmate recalled 
that the veteran had leg swelling in service, and was advised 
to wear elastic hose.  

Evidence received since the February 1962 rating decision 
shows that in 1970 the veteran inquired about a rating for 
his varicose veins.  After he was advised that there was a 
final denial of a claim of service connection for such 
disability, and that new and material evidence was needed to 
reopen the claim, he did not pursue the matter further.  

A September 1991 narrative from N. A., M.D. (apparently 
prepared in conjunction with the veteran's claim/award of 
disability benefits from Social Security (SSA)), outlines the 
veteran's treatment from July 1989 to August 1991, and does 
not mention varicose veins.  Documents associated with the 
veteran's award of SSA disability benefits do not list 
varicose veins as one of the veteran's disabling conditions.

January 1999 to May 2001 treatment records from C. S., M.D. 
do not discuss varicose veins.  

There are also records pertaining to a hearing evaluation.

The veteran identified other treatment providers 

None of the additional evidence received since February 1962 
is material to the claim of service connection for varicose 
veins.  No competent (medical) evidence received since then 
tends to relate the veteran's varicose veins to service (or 
even mentions varicose veins).  Because he is a layperson, 
his own assertions that his varicose veins are related to 
service are not competent evidence.  And as no additional 
evidence received since February 1962 is material, the claim 
seeking service connection for varicose veins may not be 
reopened.

III. Secondary Service Connection for Coronary Artery Disease

It is neither shown, nor alleged, that the veteran's coronary 
artery disease was manifested in service or in the first 
postservice year, or is somehow otherwise related directly to 
service.  Accordingly, service connection for such disease on 
the basis that it was incurred (including presumptively under 
38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309) or 
aggravated in service is not warranted.  

The veteran's claim seeking service connection for this 
disability is premised on a theory that the coronary artery 
disease is secondary to service connected varicose veins.  
Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected (emphasis added) disease or injury.  In 
other words, a threshold legal requirement for establishing 
secondary service connection is that the primary disability 
alleged to have caused or aggravated the disability for which 
secondary service connection is sought must be shown to be 
service-connected.  Here, that threshold requirement is not 
met.  Service connection for varicose veins has been denied, 
and the claim seeking service connection for coronary artery 
disease as secondary to service connected varicose veins must 
be denied as lacking legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal to reopen a claim of service connection for 
varicose veins is denied.

Secondary service connection for coronary artery disease is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


